Exhibit 10.12

FIRST AMENDMENT TO AGREEMENT



THIS FIRST AMENDMENT (this “Amendment”) to the Agreement, dated as of May 19,
2017 (the “Agreement”), by and between IPT BTC II GP LLC, a Delaware limited
liability company (the “General Partner”), and Industrial Property Advisors Sub
III LLC, a Delaware limited liability company (the “Advisor Sub”), is entered
into as of July 15, 2020 by and among the General Partner and Advisor Sub.



RECITALS:




A.The General Partner is a subsidiary of IPT Real Estate Holdco LLC, a Delaware
limited liability company (“IPT Holdco”), which is a subsidiary of Industrial
Property Operating Partnership LP, a Delaware limited partnership (“IPT OP”),
which is in turn a subsidiary of Industrial Property Trust, a Maryland real
estate investment trust (“IPT”).




B.Pursuant to an Interest Purchase Agreement, entered into as of the date of
this Amendment, by and between IPT OP and BCI IV Portfolio Real Estate Holdco
LLC, a Delaware limited liability company (“BCI IV Holdco”), IPT OP will sell to
BCI IV Holdco, and BCI IV Holdco will acquire, all of IPT OP’s interests in IPT
Holdco (such transaction, the “Interest Sale”).




C.BCI IV Holdco is a subsidiary of BCI IV Operating Partnership LP, a Delaware
limited partnership, which is in turn a subsidiary of Black Creek Industrial
REIT IV Inc., a Maryland corporation (“BCI IV”).




D.In connection with the Interest Sale, in accordance with the terms of Section
12 of the Agreement, the parties hereto desire to, among other things, amend the
Agreement to reflect the new indirect ownership structure of the General Partner
resulting from the Interest Sale.



NOW THEREFORE, for and in consideration of the mutual covenants contained herein
and other good and valuable consideration, the receipt and sufficiency of which
are acknowledged hereby, the parties hereto agree as follows:



1.Capitalized Terms. The capitalized terms used in this Amendment and not
defined herein shall have the meanings ascribed to them in the Agreement.



2.Conforming Amendments.




a.All references in the Agreement to “IPT” (including in the name of any defined
terms) are hereby deleted in their entirety and replaced with “BCI IV.”



b.Paragraph D of the Recitals in the Agreement is hereby deleted in its entirety
and replaced with the following:



Pursuant to the Amended and Restated Advisory Agreement (2020), dated as of June
12, 2020 (the “Advisory Agreement”), by and among BCI IV, BCI IV Operating
Partnership LP, a Delaware limited partnership (the “Operating



--------------------------------------------------------------------------------

Partnership”) and BCI IV Advisors LLC, a Delaware limited liability company (the
“Advisor”), the Advisor provides acquisition and asset management services and,
to the extent applicable with respect to certain of BCI IV’s investments,
development and construction management, property management, leasing and
disposition services to BCI IV and BCI IV’s subsidiaries. The General Partner
does not and will not have any employees. Accordingly, the General Partner
desires to appoint the Advisor Sub, an affiliate of the Advisor, as the provider
of the Services and to assign to the Advisor Sub all the Fees associated
therewith, except for the Guaranty Fee (such assigned Fees which exclude the
Guaranty Fee referred to herein as the “Assigned Fees”), and the Advisor Sub
desires to accept such appointment and such assignment.



c.The reference to “Gary M. Reiff, Esq.” in Section 3 of the Agreement is hereby
deleted in its entirety and replaced with “Josh Widoff, Esq.”





d.The reference to “Articles of Amendment and Restatement of IPT” in the first
sentence of Section 18 of the Agreement is hereby deleted and replaced with
“Third Articles of  Amendment and Restatement of BCI IV.”



3.New Defined Term. The Agreement is hereby amended by adding to the Agreement
the below term following the first instance of use of such term in the Agreement
(as amended hereby):



“BCI IV” means Black Creek Industrial REIT IV Inc., a Maryland corporation.



4.Exception from Termination. The parties hereto agree that notwithstanding the
terms of Section 17(a) of the Agreement, the Agreement shall not terminate upon
the termination of the Amended and Restated Advisory Agreement (2020), dated as
of June 12, 2020, by and among IPT, IPT OP and Industrial Property Advisors LLC,
a Delaware limited liability company, and the Agreement (as amended hereby)
shall remain in full force and effect.



5.Governing Law. This Amendment shall be governed by and construed in accordance
with the laws of the State of Colorado applicable to agreements made and to be
performed wholly within that State.



6.Counterparts. This Amendment may be executed in multiple counterparts, each of
which shall be an original but all of which together shall constitute but one
and the same agreement.



7.Captions/Pronouns. All titles or captions contained in this Amendment are
inserted only as a matter of convenience and for reference and in no way define,
limit, extend, or describe the scope of this Amendment or the intent of any
provision in this Amendment. All pronouns and any variations thereof shall be
deemed to refer to the masculine, feminine, and neuter, singular and plural, as
the identity of the party or parties may require.



2



--------------------------------------------------------------------------------

8.Severability. In case any one or more of the provisions contained in this
Amendment or any application thereof shall be invalid, illegal or unenforceable
in any respect, such provision shall be reformed and enforced to the maximum
extent permitted by law. If such provision cannot be reformed, it shall be
stricken and the validity, legality and enforceability of the remaining
provisions contained herein and other application thereof shall not in any way
be affected or impaired thereby.



9.Effective Date. The parties hereto agree that this Amendment shall be
effective upon the consummation of the Interest Sale.





3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of July
15, 2020.





IPT BTC II GP LLC

By: IPT Real Estate Holdco LLC, a Delaware limited liability company, its sole
member

By: Industrial Property Operating Partnership LP, a Delaware limited
partnership, its sole member

By: Industrial Property Trust, a Maryland real estate investment trust, its
general partner



By: /s/ Thomas G. McGonagle
Thomas G. McGonagle
Chief Financial Officer



Industrial Property Advisors Sub III LLC

By: Industrial Property Advisors LLC, a Delaware limited liability company, its
sole member

By: Industrial Property Advisors Group LLC, a Delaware limited liability
company, its sole member



By: /s/ Evan H. Zucker
Evan H. Zucker
Manager





Acknowledged and Agreed

as of this 15th day of July, 2020 by:

BCI IV Advisors LLC

By: /s/ Evan H. Zucker
Evan H. Zucker
Manager



--------------------------------------------------------------------------------